     Case 2:20-mc-00059-DWL Document 15 Filed 01/21/21 Page 1 of 10



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   IN RE: SUBPOENA TO Limelight, Inc.                 No. MC-20-00059-PHX-DWL
10   IN CONNECTION WITH:                                ORDER
11   Ancora Technologies Incorporated,
12                  Plaintiff,
13   v.
14   LG Electronics Incorporated, et al.,
15                  Defendants.
16
17          This is the third court order requiring Limelight Networks, Inc. (“Limelight”) to
18   produce documents and provide deposition testimony as outlined in the July 2020 subpoena

19   issued by Ancora Technologies, Inc. (“Ancora”).          (Doc. 2-1 at 26-41; Doc. 11.)

20   Limelight’s failure to comply with court orders has wasted this Court’s time as well as
21   Ancora’s. Limelight must comply with the subpoena within seven days of this order and
22   show cause why it should not be held in civil contempt or sanctioned under the Court’s

23   inherent power to curb bad-faith litigation tactics.

24                                        BACKGROUND

25          On June 21, 2019, Ancora initiated an action for patent infringement against LG

26   Electronics Inc., and LG Electronics U.S.A., Inc. (collectively, “LGE”) in the United States
27   District Court for the Western District of Texas, Waco Division (“the Issuing Court”).
28   (Doc. 2-1 at 3-18.)
     Case 2:20-mc-00059-DWL Document 15 Filed 01/21/21 Page 2 of 10



 1          In July 2020, Ancora served a subpoena on non-party Limelight. It required
 2   Limelight (1) to “designate one or more . . . persons” to testify on Limelight’s behalf about
 3   the matters set forth in the attachments to the subpoena at a deposition scheduled for August
 4   20, 2020 in New York,1 and (2) to produce various “documents, electronically stored
 5   information, or objects” also set forth in the attachments to the subpoena. (Id. at 26.)
 6          The attachments to the subpoena stated that “on or before 5:00 pm on August 13,
 7   2020,” Limelight was commanded to produce documents responsive to seven requests for
 8   production (“RFPs”). (Id. at 31-36.) The first two RFPs sought “[a]ll agreements” between
 9   Limelight and LG CNS America and LG CNS (Global) “related to the transmission,
10   storage, or receipt of OTA2 Updates in the United States.” (Id. at 34-35.) The remaining
11   five RFPs sought other documents, including, inter alia, “[a]ny communications and
12   documents relating to the transmission, storage, or receipt of OTA Updates in the United
13   States for devices made, used, imported, and/or sold by LGE, including communications
14   with LG CNS (Global), LG CNS America, and/or LGE” and “[a]ll communications
15   concerning and documents reflecting the performance of any agreement requested in
16   Requests for Production Nos. 1-2.” (Id. at 35.) The attachments to the subpoena also listed
17   six Deposition Topics. (Id. at 40-41.)
18          The subpoena included the full text of subdivisions (c), (d), (e), and (g) of Rule 45
19   of the Federal Rules of Civil Procedure. (Doc. 2-1 at 28.) Rule 45(d)(2)(B) permits a
20   person commanded to produce documents to serve written objections, after which the
21   serving party may move for an order compelling production. (Id.) Rule 45(d)(3), in
22   contrast, states that the only way to avoid a subpoena to provide deposition testimony is to
23   file a timely motion to quash. Rule 45(g) provides that “[t]he court for the district where
24   compliance is required—and also, after a motion is transferred, the issuing court—may
25   hold in contempt a person who, having been served, fails without adequate excuse to obey
26   1
             Attachment B to the subpoena stated that “[t]he deposition will commence at such
     date, time, and location as is specified in the attached subpoena, or at such date, time, and
27   location as is agreed to by the parties or ordered by the Court.” (Doc. 2-1 at 39.)
28
     2
             “OTA Updates” refer to updates to software or firmware using over-the-air
     technology. (Doc. 1 at 3.)


                                                 -2-
     Case 2:20-mc-00059-DWL Document 15 Filed 01/21/21 Page 3 of 10



 1   the subpoena or an order related to it.” (Id. at 28.)
 2          Finally, the Issuing Court’s February 12, 2020 protective order, which addresses
 3   confidentiality issues regarding discovery, was attached to the subpoena. (Id. at 70-88.)
 4          On August 10, 2020, Limelight served “responses and objections” to Ancora’s
 5   subpoena, which consisted of objections only and contained no production responsive to
 6   the subpoena. (Id. at 90-102.) Limelight made 22 “general objections” intended to apply
 7   “to each and every instruction, definition, and request in Ancora’s subpoena.” (Id. at 91.)
 8   The general objections broadly raised nearly every conceivable objection to a subpoena,
 9   including: “failing to allow a reasonable time to comply and . . . a reasonable time and
10   place for production,” an objection to the definition of “Defendants,” and objections to the
11   RFPs “to the extent” that they are not relevant, not proportional, impose an undue burden,
12   are duplicative, are available elsewhere, impose costs that should be borne by Ancora, are
13   not in Limelight’s custody or control, are vague, ambiguous, or overly broad, are not
14   reasonably limited as to time, assume incorrect facts, are privileged or protected from
15   disclosure by law, implicate confidentiality obligations that Limelight may owe to third
16   parties, seek disclosure of commercially sensitive information, infringe on the privacy
17   rights of Limelight or anyone else, exceed the scope of the Federal Rules of Civil Procedure
18   or any applicable court order, regulation, or case law, require ongoing supplementation, or
19   require the production of electronically stored information (“ESI”) in a manner
20   unacceptable to Limelight. (Id. at 91-95.)
21          Limelight also included a “response” to each RFP, but each response was a nearly
22   identical set of objections. (Id. at 95-101.) Limelight objected to all of the RFPs except
23   RFP 3 as “overly broad and burdensome.” (Id.) Limelight also objected to various terms
24   in every RFP as “vague and ambiguous” (without explaining what was vague or ambiguous
25   about any term).     (Id.)   Limelight then included the following litany of boilerplate
26   objections for each RFP:
27          Limelight objects to this Request to the extent that it calls for the production
            of documents or things that are protected by the attorney-client privilege, the
28          attorney work product doctrine, or any similar privilege or immunity.
            Limelight further objects to this Request to the extent that it seeks to shift the

                                                  -3-
     Case 2:20-mc-00059-DWL Document 15 Filed 01/21/21 Page 4 of 10



 1           burden of discovery to a third party by seeking information or documents in
             the possession of a party to this action. Limelight also objects to this Request
 2           to the extent it is not relevant to any party’s claim or defense or are not
             proportional to the needs of the case considering the importance of the issues
 3           at stake in the action, the amount in controversy, the parties’ relative access
             to relevant information, the parties’ resources, the importance of the
 4           discovery in resolving the issues, and whether the burden or expense of the
             proposed discovery outweighs its likely benefit.
 5
     (Id.)
 6
             As for the “Deposition Topics,” Limelight objected to each one “as overly
 7
     burdensome on Limelight as a non-party, irrelevant to any party’s claim or defense, and
 8
     not proportional to the needs of the case” and further objected to the time and place for the
 9
     deposition stated on the subpoena. (Id. at 95.) Limelight did not, however, file a motion
10
     to quash the subpoena.
11
             Between August 10, 2020 and September 29, 2020, counsel for Ancora and
12
     Limelight communicated via email and telephone about the possibility that Limelight
13
     would produce at least some of the documents responsive to the subpoena. (Id. at 111-24.)
14
     However, on September 29, 2020, Limelight’s counsel communicated that LG CNS did
15
     not grant “permission” to Limelight to produce the agreements compelled by the subpoena
16
     and that Limelight could not produce them “absent either consent or a court order, neither
17
     of which we have here.” (Id. at 110.)
18
             Ancora’s counsel replied that Ancora would “unfortunately need to move to
19
     compel” and offered to do so in the Issuing Court to save “time and money briefing the
20
     issue,” as the Issuing Court would “set a quick teleconference” and handle the matter on a
21
     hearing, due to its familiarity with the underlying action. (Id. at 109-10.)3
22
             Limelight declined that offer and asserted that “a motion to compel against an
23
     unrelated third party such as Limelight would not be appropriate, and certainly not before
24
     Ancora has exhausted all available avenues of obtaining the information sought from the
25
     defendant or its related companies.” (Id. at 109.)
26
             Ancora’s counsel responded that Limelight’s “refusal to comply with the subpoena
27
     3
28          The Issuing Court has a procedure in place for resolving discovery disputes without
     briefing when possible. (Doc. 2-1 at 131.)


                                                  -4-
     Case 2:20-mc-00059-DWL Document 15 Filed 01/21/21 Page 5 of 10



 1   requires [Ancora] to move to compel” and expressed confusion as to why Limelight would
 2   decline “the relatively painless process [Ancora] proposed to get [Limelight] the ‘court
 3   order’ [Limelight] said [it] needed.” (Id. at 108.) Ancora’s counsel indicated that if
 4   Limelight refused this process, Ancora reserved its right to seek its costs in enforcing
 5   compliance with the subpoena. (Id.) Ancora’s counsel further noted that “the subpoena
 6   itself” should give Limelight all it needs to produce under the terms of Limelight’s
 7   agreement with LG CNS because “[a] subpoena is a court order” and cited various legal
 8   authority in support of that proposition. (Id. at 106-07.) Finally, Ancora’s counsel
 9   confirmed that Ancora had already “exhausted all other avenues of relief.” (Id. at 107.)
10          Ancora left the offer (to swiftly obtain a court order from the Issuing Court) open
11   for a day, but Limelight rejected it. (Id. at 108, 106.)
12          Ancora drafted a motion for an order compelling compliance with the subpoena, or,
13   in the alternative, to transfer and emailed the draft to Limelight on October 19, 2020, along
14   with a request that Limelight inform Ancora by the following day whether Limelight would
15   agree to produce the subpoenaed documents or consent to have the dispute heard by the
16   Issuing Court. (Id. at 104-05.)
17          Limelight responded by reiterating that it would produce nothing and would not
18   agree to have the dispute heard by the Issuing Court. (Id. at 104.) Limelight also responded
19   to the assertion in the drafted motion that Limelight did not object to issuance of a court
20   order by referencing Limelight’s “general objections 14 and 15,” (id.), which object to the
21   RFPs “to the extent that they implicate confidentiality obligations that Limelight may owe
22   to third parties” and “to the extent that they seek disclosure or production of proprietary,
23   trade secret, confidential, or other commercially sensitive information or documents and
24   things.” (Id. at 94.)
25          On October 21, 2020, Ancora initiated this miscellaneous case by filing “Plaintiff’s
26   Application for an Order Compelling [Limelight] to Comply with Plaintiff’s Subpoena, Or,
27   in the Alternative, to Transfer.” (Doc. 1.) In the first paragraph of the motion to compel,
28   Ancora asked the Court “to issue an order enforcing Ancora’s July 23, 2020 Subpoena”


                                                  -5-
     Case 2:20-mc-00059-DWL Document 15 Filed 01/21/21 Page 6 of 10



 1   and specified that “[b]y the Subpoena, Ancora seeks Limelight’s contracts with LG CNS
 2   Co. Ltd. and/or LG CNS America, Inc. (the ‘LG CNS Entities’), communications and
 3   documents relating to those contracts, and deposition testimony.” (Id. at 2.)
 4          On November 5, 2020, Limelight filed its response. (Doc. 8.) Although Limelight
 5   was vehemently opposed to transferring the case to the Issuing Court—stating “under no
 6   circumstances should the Court transfer the case” (id. at 5)—Limelight’s opposition to the
 7   motion to compel was tepid, at best. Limelight explicitly took “no position” on the
 8   “appropriateness or necessity of producing the contract between Limelight and LG CNS.”
 9   (Id. at 1.) Nor did Limelight take any position on the appropriateness or necessity of
10   producing the communications and documents relating to those contracts and providing
11   deposition testimony—indeed, Limelight did not mention these aspects of the subpoena at
12   all, other than to assert, in a footnote, that Ancora did not “raise[] any issue concerning
13   other documents during the meet and confer process.” (Id. at 2 n.2.)
14          Rather, Limelight stated that it found itself “in a bind” because it believed itself to
15   be “unable to simply produce documents because of contractual obligation to LG CNS.”
16   (Id. at 2.) The only reason Limelight provided for not previously complying with the
17   subpoena was its confidentiality agreement with LG CNS, which Limelight believed was
18   an impediment to complying with the subpoena “without LG CNS’s consent or a court
19   order.” (Id.) But Limelight did not appear to be “in a bind” at all. Limelight’s only
20   concern—that to comply with the subpoena, Limelight needed LG CNS’s consent or a
21   court order—would be alleviated by the very relief Ancora was seeking in the motion to
22   compel: a court order. And although Limelight asserted that it opposed the motion to
23   compel, the entirety of Limelight’s legal argument on this issue was focused on whether
24   Limelight had to comply with the subpoena in the absence of a court order. (Id.) Thus, it
25   appeared that issuance of a court order—the main relief Ancora was seeking in the motion
26   to compel—was unopposed.
27          On November 6, 2020, Ancora filed a reply, which stated, “Limelight’s opposition
28   makes clear that Ancora’s Application is not contested and should be granted.” (Doc. 10


                                                 -6-
     Case 2:20-mc-00059-DWL Document 15 Filed 01/21/21 Page 7 of 10



 1   at 2.)
 2            The Court agreed and granted the application that same day. (Doc. 11.) The Court’s
 3   November 6, 2020 order stated, in its entirety:
 4            IT IS ORDERED that Plaintiff’s Application for an Order Compelling
              Limelight Networks, Inc., to Comply with Plaintiff’s Subpoena (Doc. 1) is
 5            granted. Limelight Networks, Inc. is ordered to produce the discovery set
              forth in the Subpoena (Exhibit 3 to the Seigel Declaration) on or before
 6            November 20, 2020.
 7   (Id.)
 8            That should have concluded this miscellaneous action, which existed solely for the
 9   purpose of seeking the exact relief that was granted.
10            Nevertheless, on December 9, 2020, Ancora filed another motion to compel
11   Limelight’s compliance with the very same subpoena (and with the November 6, 2020
12   order compelling compliance with the subpoena).          (Doc. 12.)    Ancora stated that
13   “Limelight has produced only 16 contractual documents and told Ancora that it will not
14   look for, much less collect and produce, any of the other documents this Court ordered,
15   including any of Limelight’s communications related to those contracts or its performance
16   of them.” (Id. at 2.) Ancora requested the same relief sought in the previous motion to
17   compel and requested that the Court set a seven-day deadline. (Id.)
18            On December 23, 2020, Limelight filed its opposition to Ancora’s second motion
19   to compel. (Doc. 13.)
20            On December 28, 2020, Ancora filed its reply. (Doc. 14.)
21                                          DISCUSSION
22            Limelight opposes the second motion to compel on the grounds that (1) Ancora’s
23   original motion to compel only sought—and the Court’s November 6, 2020 order only
24   ordered—production of contracts, and nothing else; (2) all of the other RFPs “are overly
25   burdensome”; and (3) Ancora does not need the deposition testimony sought in the
26   subpoena. (Doc. 13 at 1-2.)
27            …
28            …


                                                 -7-
      Case 2:20-mc-00059-DWL Document 15 Filed 01/21/21 Page 8 of 10



 1   I.     The Court’s November 6, 2020 Order Meant What It Said
 2          The Court can perceive no ambiguity in its November 6, 2020 order. The Court
 3   ordered Limelight to “produce the discovery set forth in the Subpoena (Exhibit 3 to the
 4   Seigel Declaration) on or before November 20, 2020.” (Doc. 11.) The order included no
 5   limiting language, no caveat, no exceptions—it therefore referred to all of the discovery
 6   set forth in the subpoena.4
 7          There is no need to look beyond the four corners of the Court’s order to understand
 8   it. Nevertheless, the Court notes that its order granted the relief explicitly sought in the
 9   application: “Ancora seeks Limelight’s contracts with LG CNS Co. Ltd. and/or LG CNS
10   America, Inc. (the ‘LG CNS Entities’), communications and documents relating to those
11   contracts, and deposition testimony.” (Doc. 1 at 2) (emphasis added).
12          Limelight argues that the original motion to compel, and the Court’s November 6,
13   2020 order, must have been limited to only Limelight’s contracts with LG CNS because
14   the parties’ “meet and confer efforts involved discussion of only the contracts.” (Doc. 13
15   at 2.) Ancora disputes this characterization of the meet and confer efforts: “[A]lthough
16   Ancora’s subsequent meet-and-confer efforts focused on the few documents Limelight said
17   it might produce, Ancora continued to make clear (as it had from the outset) that it sought
18   all documents set forth in the Subpoena and that it would seek judicial relief as necessary.”
19   (Doc. 4.) At any rate, the content of the meet-and-confer efforts is unknown to the Court,
20   and these out-of-court discussions are irrelevant to interpreting the Court’s November 6,
21   2020 order. Ancora’s application sought full compliance with the subpoena, and the
22   Court’s November 6, 2020 order required Limelight to fully comply with the subpoena.
23   Full stop.
24          Limelight seems to argue that because Limelight limited its own response to the
25   4
            It is axiomatic that the word “discovery” refers to, inter alia, requests for production
26   and deposition testimony. See, e.g., Hickman v. Taylor, 329 U.S. 495, 503 (1947) (“[T]he
     testimony of any person, whether a party or not, may be taken by any party by deposition
27   upon oral examination or written interrogatories for the purpose of discovery . . . .”);
     Garneau v. City of Seattle, 147 F.3d 802, 805 (9th Cir. 1998) (“At the outset of discovery,
28   the City served each plaintiff with a set of interrogatories and requests for production of
     documents.”). Limelight does not argue to the contrary.


                                                  -8-
      Case 2:20-mc-00059-DWL Document 15 Filed 01/21/21 Page 9 of 10



 1   original motion to compel to the contracts and declined to address the other RFPs or the
 2   deposition testimony, this somehow limited the relief sought and granted. (Doc. 13 at 1.)
 3   Quite to the contrary—a party loses the opportunity to contest issues it fails to address.
 4   II.    Limelight’s Objections Are Waived
 5          If Limelight believed that any aspect of the subpoena was overly burdensome,
 6   irrelevant, or objectionable in any manner aside from Limelight’s concerns about breaching
 7   the confidentiality clause in its contract with LG CNS, Limelight should have made those
 8   arguments in its response to the original motion to compel. It did not do so. To the
 9   contrary, Limelight was emphatic about not making any objection aside from its concern
10   about breaching the confidentiality clause: “Limelight is not contesting the relevance of
11   the documents that Ancora seeks—only that a confidentiality agreement precludes
12   Limelight from simply handing over the documents because it does not include an
13   exception for responding to a subpoena.” (Doc. 8 at 3.)
14          Limelight’s objections are waived.
15   III.   Limelight’s Request For Cost-Shifting Is Denied
16          Limelight should have brought its request for cost-shifting in its response to the
17   original motion to compel. Moreover, the request is based on objections the Court has
18   deemed waived. Limelight’s belated request for cost-shifting is denied.
19   IV.    Limelight Shall Show Cause Why It Should Not Be Held In Contempt
20          In its most recent motion, Ancora noted that Limelight had failed to comply with
21   this Court’s November 6, 2020 order and that Limelight’s conduct could merit contempt
22   sanctions, but Ancora chose not to seek sanctions.         (Doc. 12 at 6; Doc. 14 at 1.)
23   Nevertheless, the Court agrees with Ancora that Limelight’s “position is baseless and
24   amounts to a willful refusal to comply with this Court’s Order.” (Doc. 14 at 3.) With or
25   without a motion, this Court “may hold in contempt a person who, having been served,
26   fails without adequate excuse to obey the subpoena or an order related to it.” Fed. R. Civ.
27   P. 45(g).
28          Furthermore, Limelight’s conduct throughout this litigation appears to have been in


                                                 -9-
     Case 2:20-mc-00059-DWL Document 15 Filed 01/21/21 Page 10 of 10



 1   bad faith. Limelight has played games, changing its position, engaging in delay tactics,
 2   and obdurately side-stepping expedient resolution of what should be a simple matter. The
 3   Court has the inherent power “to levy sanctions in response to abusive litigation practices.”
 4   Roadway Exp., Inc. v. Piper, 447 U.S. 752, 765 (1980).
 5          Limelight is ordered to file a written memorandum, not to exceed ten pages,
 6   showing cause why the Court should not hold Limelight in contempt pursuant to Rule 45(g)
 7   or levy sanctions pursuant to the Court’s inherent power to curb abusive litigation practices.
 8   Prompt compliance with the subpoena will weigh heavily in the Court’s determination of
 9   these issues.
10          Accordingly,
11          IT IS ORDERED that Ancora’s motion to compel (Doc. 12) is granted.
12          IT IS FURTHER ORDERED that Limelight shall fully comply with the July 23,
13   2020 subpoena within seven days of the date of this order. Limelight’s request for cost-
14   shifting is denied.
15          IT IS FURTHER ORDERED that Limelight shall file, within fourteen days of the
16   date of this order, a written memorandum, not to exceed ten pages, showing cause why the
17   Court should not hold Limelight in contempt pursuant to Rule 45(g) or levy sanctions
18   pursuant to the Court’s inherent power to curb abusive litigation practices.
19          Dated this 21st day of January, 2021.
20
21
22
23
24
25
26
27
28


                                                 - 10 -
